DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 21-34 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19 and 23, drawn to a composition comprising:
a blood derivative component; a cellulose nanocrystal as a filler comprising carbonyls at the cellulose nanocrystal surface, wherein such cellulose nanocrystal comprises a sulfation degree of at least 50 mmolKg-1.
II, claim(s) 21-22, drawn to a method for treating a wound or healing a tissue injury defect in a subject comprising administering the compound of claim 1 to the subject requiring the treatment or therapy of wound healing or a tissue injury defect.

Group III, claim(s) 24-31, drawn to a hydrogel comprising the composition of claim 1, comprising a blood derivative component, oxidized cellulose nanocrystals
of a certain sulfation degree, thrombin and/or calcium through chemical crosslinking.

Group IV, claim(s) 32-34, drawn to a method for the preparation of the composition of claim 1, comprising the following steps:  obtaining oxidized cellulose nanocrystals comprising a sulfation degree of at least 50 mmolKg-1, by a hydrothermal treatment of the oxidized cellulose nanocrystal; and mixing a blood derivative component with the oxidized cellulose nanocrystal.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:






 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising:  a blood derivative component; a cellulose nanocrystal as a filler comprising carbonyls at the cellulose nanocrystal surface, wherein such cellulose nanocrystal comprises a sulfation degree of at least 50 mmolKg-1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Arinzeh et al. (US 2011/0274742 A1), as evidenced by Wang et al. (2007), both cited in the IDS, in view of Lin et al. (2014), cited in the IDS, as evidenced by Eyley et al. (2014).  

Arinzeh et al. teaches a hydrogel scaffold comprising PDGF (i.e. a blood derivative component) and 0.01-1% of sulfated nanocrystalline cellulose (Arinzeh et al. does not refer to the material as nanocrystalline cellulose, but it refers to the method of Wang et al., Abstract, 2.1, 2.3, 3.1, Table 1. The material according to the method of Wang et al. is a nanocrystalline cellulose, obtained by sulfation of MCC as in the present application). The cellulose material comprises 10-20 % sulfation, corresponding to 1-2.1 mol/kg. The scaffold comprises chitosan and mesenchymal stem cells.

Arinzeh et al. does not indicate if the nanocrystalline cellulose comprises carbonyls at the cellulose nanocrystal surface, as required by Claim 1.

Lin et al. teaches that periodate oxidation (thereby producing aldehydes/carbonyls at the cellulose nanocrystalline surface, see Eyley et al., Pg. 7769, Column 1, Lines 3-5) improve bacterial cellulose degradability in water (Pg. 307, Column 1, Lines 26-31).  
et al., as evidenced by Wang et al. because this is no more than the use of a known technique (periodate oxidation of cellulose) to improve a similar product (sulfated, nanocrystalline cellulose hydrogel scaffold comprising cells) in the same way (improved biodegradability of cellulose composition).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art prior to the effective filing date of the instant invention would have been motivated to make this modification in order to attain a more biodegradable nanocellulose composition.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, compositions of cellulose. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

1)  active ingredient or biomolecule (as exemplified by the species of Claim 11)
2) drug molecule (as exemplified by the species of Claim 12).
3) cells (as exemplified by the species of Claim 13).
4) pharmaceutically acceptable excipient (as exemplified by the species of Claim 15).
5) wound or tissue injury (as exemplified by the species of Claim 22).
 
Applicant is required, in reply to this action, to elect a single species from each of 1)-5) above to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 10, 11, 14 and 21.





In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/07/2021